Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The specification is objected to for containing apparent typos as follows:
	In [0022], line 16, it appears that "side" should be replaced with "second".
	In [0032] and [0035], it appears that each instance of "why" should be replaced with "way".

Claim Objection
	Claim 20 is objected to because line 2 recites "inserted into to the outer housing".  It appears that "to" in line 2 should be deleted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the recitation of "the fiber optic cable" in line 7.  No fiber optic cable was mentioned earlier in claim 18.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  It appears that the limitation set forth in claim 2 is already established by "a linkage connecting the ferrule assembly to the back housing" as recited in line 7 of parent claim 1.  In other words it is not apparent how a linkage could connect the ferrule assembly to the back housing (claim 1) but not be connected to the ferrule assembly and the back housing (claim 2).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-9, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0022317 A1.
	Claim 1:  '317 discloses a fiber optic ferrule sub-assembly 88 for insertion into an outer housing of a fiber optic connector comprising (see mainly figs. 5, 6A, and 7B): 
a ferrule assembly including a ferrule 50 configured to form an optical communication connection with another fiber optic device; 
a back housing 132 including a back post (as labeled in the annotated crop of fig. 6A below) configured to be attached to a fiber optic cable; 

    PNG
    media_image1.png
    455
    602
    media_image1.png
    Greyscale

from fig. 6A of US 2013/0022317 A1
a spring operatively 130 disposed between the ferrule assembly and the back housing; 
a linkage 82 connecting the ferrule assembly to the back housing (via interface of 154A/154B shown in fig. 7B with a projection labeled in the annotated crop of fig. 6A above, see also the assembled state of figs. 4 and 6B1) such that the spring is compressed ([0048]) and biases the ferrule away from the back housing prior to insertion of the fiber optic ferrule sub-assembly into the outer housing (assembly 88 is inserted into outer housing 92 as described in [0042]-[0043]).
Claim 2:  The linkage is connected to the ferrule assembly and the back housing. 
Claim 4:  The linkage is connected to the back housing via a snap-fit connection.
Claim 5:  One of the back housing and the linkage includes a detent (projection) and the other of the back housing and the linkage includes a recess 154A or 154B receiving the detent to connect the linkage to the back housing.  
Claim 6:  The back housing includes the detent (projection) and the linkage includes the recess 154A or 154B receiving the detent to connect the linkage to the back housing.  
Claim 7:  The linkage 82 comprises a ferrule holder ('317 calls it a "ferrule retainer") supporting the ferrule and at least one retaining arm 152A / 152B (fig. 7B) extending from the ferrule holder and connected to the back housing.  
Claim 8:  The linkage includes two retaining arms 152A / 152B extending from opposite sides of the ferrule holder.
Claim 9:  The ferrule holder defines a ferrule opening 146 (fig. 7A), the ferrule being disposed in the ferrule opening.  
Claim 15:  The ferrule 50 is a multi-fiber push-on (MPO) ferrule ([0033], [0041]).
Claim 17:  '317 discloses a fiber optic connector comprising the ferrule sub-assembly as set forth in claim 1 received in and connected to the outer housing 92 of the fiber optic connector ([0042]-[0043]).  
Claim 18:  '317 discloses a method of assembling a fiber optic connector, the method comprising: 
forming a ferrule sub-assembly including the steps of providing a ferrule assembly including a ferrule 50 and at least one optical fiber 53 (figs. 3C and 5) received in the ferrule in a configuration for optical communication with another fiber optic device; 
connecting the ferrule assembly to a back housing 92 so that a spring 130 disposed between the ferrule assembly and the back housing is held in a compressed state (see above with regard to claim 1); 
and securing {a} fiber optic cable to a back post of the back housing after the ferrule assembly is connected to the back housing ([0042]); 
inserting the ferrule sub-assembly to an outer housing 92 of the fiber optic connector; and 
attaching the ferrule sub-assembly to the outer housing ([0042]-[0043]).
Claim 19:  Connecting the fiber optic cable to the back post includes crimping with a crimp ring 94 the fiber optic cable to the back post ([0042]).  
Claim 20:  The spring 130 is not further compressed when the ferrule sub-assembly is inserted into the outer housing or when the ferrule sub-assembly is attached to the outer housing ([0042]).

Claims 1-2, 4-6, 10, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6464408 B1.
Claim 1:  '408 discloses a fiber optic ferrule sub-assembly for insertion into an outer housing of a fiber optic connector comprising (see mainly fig. 1): 
a ferrule assembly including a ferrule 40 configured to form an optical communication connection with another fiber optic device; 
a back housing 72 including a back post 368 configured to be attached to a fiber optic cable (paragraph spanning cols. 17-18); 
a spring 70 operatively disposed between the ferrule assembly and the back housing; 
a linkage 12 connecting the ferrule assembly to the back housing such that the spring is compressed and biases the ferrule away from the back housing (col. 17 lns. 52-64) prior to insertion of the fiber optic ferrule sub-assembly into the outer housing. 
Claim 2:  The linkage is connected to the ferrule assembly and the back housing.  
Claim 4:  The linkage is connected to the back housing via a snap-fit connection (by 362 engaging 43).  
Claim 5:  One of the back housing and the linkage includes a detent 362 and the other of the back housing and the linkage includes a recess 43 receiving the detent to connect the linkage to the back housing.  
Claim 6:  The back housing includes the detent 362 and the linkage includes the recess 43 receiving the detent to connect the linkage to the back housing.  
	Claim 10:  The linkage includes a first and second retaining arms 360 connected to opposite sides of the back housing.  
Claim 17:  '408 discloses a fiber optic connector comprising the ferrule sub-assembly as set forth in claim 1 received in and connected to the outer housing 20 of the fiber optic connector.
Claim 18:  '408 discloses a method of assembling a fiber optic connector, the method comprising: 
forming a ferrule sub-assembly including the steps of providing a ferrule assembly including a ferrule 40 and at least one optical fiber 81 received in the ferrule in a configuration for optical communication with another fiber optic device; 
connecting the ferrule assembly to a back housing 72 so that a spring 70 disposed between the ferrule assembly and the back housing is held in a compressed state; and
securing {a} fiber optic cable to a back post of the back housing after the ferrule assembly is connected to the back housing (paragraph spanning cols. 17-18); 
inserting the ferrule sub-assembly to an outer housing 20 of the fiber optic connector; and 
attaching the ferrule sub-assembly to the outer housing (by engagement of 38 with 128 as shown in fig. 11).  
Claim 19:  Connecting the fiber optic cable to the back post includes crimping with a crimp ring 74 the fiber optic cable to the back post 368.  
Claim 20:  The spring 70 is not further compressed when the ferrule sub-assembly is inserted into the outer housing or when the ferrule sub-assembly is attached to the outer housing.

Allowable Subject Matter
Claims 3, 11-14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of claim 1 and applicable intervening claims.

Conclusion
	The additional references listed on the attached 892 form are considered generally relevant to the subject matter of this application.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The description at [0051] states that 154A and 154B receive protrusions from ferrule boot 126, but this is not consistent with what the figures show.